DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A SENSOR DEVICE CONFIGURED TO REDUCE OUTPUT ERRORS DUE TO TEMPERATURE CHARACTERISTICS.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the reference current of the bridge current by the sensitivity setting unit (6) is being supplied to the sense circuit (2) and how the temperature sensor (4) measures the temperature of the sense circuit (2) as described in the specification.  There is no arrow pointing to and/or from the sense circuit (2) and the sensitivity setting unit (6), and there is no arrow pointing to and/or from the sense circuit (2) and the temperature sensor (4) in Figure 1.  Any structural detail that is essential for a proper 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 18 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 6154087 A).
In regards to claim 1, Ito teaches a sensor device comprising: a sense circuit (100, i.e. sensor) which outputs a sense signal corresponding to a magnitude of a detected physical quantity (Column 2, lines 35-45 & Column 4, lines 1-4); an amplifier circuit (A1) which amplifies the sense signal (Column 4, lines 11-20); and a switching unit (8-1 through 8-n) which switches at least one of a sensitivity of the sense circuit (100) and an offset of the amplifier circuit (A1) discontinuously according to whether a temperature measurement value exceeds a threshold value (Column 3, lines 32-63; Figure 1).
	In regards to claim 18, Ito teaches wherein the switching unit (8-1 through 8-n) which switches at least one of a sensitivity of the sense circuit (100) and an offset in a stepped manner according to whether a temperature measurement value exceeds a threshold value (Column 3, lines 32-63; Figure 1).
In regards to claim 19, Ito teaches further comprising: a temperature sensor (2, i.e. temperature detection unit) which measures a temperature of the sense circuit (100) as the temperature measurement value (Column 2, lines 46-55).

Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the Examiner’s opinion in regards to claim 2, Ito teaches a sensor device comprising: a sense circuit (100, i.e. sensor) which outputs a sense signal corresponding to a magnitude of a detected physical quantity (Column 2, lines 35-45 & Column 4, lines 1-4); an amplifier circuit (A1) which amplifies the sense signal (Column 4, lines 11-20); and a switching unit (8-1 through 8-n) which switches at least one of a sensitivity of the sense circuit (100) and an offset of the amplifier circuit (A1) discontinuously according to whether a temperature measurement value exceeds a threshold value (Column 3, lines 32-63; Figure 1).
However Ito does not teach the structural limitations of the sensor device further comprising the amplifier circuit including an offset voltage input terminal to adjust the offset wherein the switching unit includes an offset switching unit which switches a voltage to be supplied to the offset voltage input terminal in combination with the remaining limitations of independent claim 1.  

In the Examiner’s opinion in regards to claim 11, Ito teaches a sensor device comprising: a sense circuit (100, i.e. sensor) which outputs a sense signal corresponding to a magnitude of a detected physical quantity (Column 2, lines 35-45 & Column 4, lines 1-4); an amplifier circuit (A1) which amplifies the sense signal (Column 4, lines 11-20); and a switching unit (8-1 through 8-n) which switches at least one of a sensitivity of the sense circuit (100) and an offset of the amplifier circuit (A1) discontinuously according to whether a temperature measurement value exceeds a threshold value (Column 3, lines 32-63; Figure 1).

The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morikawa (US 7216554 B2) – The main object of the present invention to provide a physical quantity sensor having an improved structure that ensures high accuracy in detecting the temperature of the physical quantity sensing element of the sensor, thereby imparting high temperature compensation capability to the physical quantity sensor.
Kurtz et al (US 7073389 B2) - This invention relates to electronic pressure switches and, more particularly, to an electronic pressure switch employing a piezoresistive bridge array and for providing shunt calibration for such a switch.
Tanizawa (US 20020083776 A1) - This invention relates to a physical quantity detection device for detecting a physical quantity through resistance variation with temperature compensation.
Huss (US 5343755 A) - The present invention relates to resistive strain gage pressure sensors and, in particular, to temperature compensation of such sensors.
Schulz (US 4667516 A) - The object of the present invention to provide a circuit arrangement for compensating for the temperature dependence on the sensitivity and the null point of a piezoresistive pressure sensor in a bridge circuit, wherein the compensation of the temperature dependence of the sensitivity can be performed independently of the compensation of the temperature dependence of the null point by decoupling the circuit parts required therefor from each other without reaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.L.J/Examiner, Art Unit 2856              

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856